Citation Nr: 1423193	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  08-28 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Laura Solomon, Agent


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army and Army National Guard during several periods in 1990, 1992, and 1993, as well as from December 1993 to February 2000.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In February 2011, the Board remanded the case for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has a current diagnosis of PTSD, as a result of his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD was incurred in or is otherwise related to his active service.  38 U.S.C. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim of entitlement to service connection for PTSD.  Thus, any errors in complying with the notice or assistance requirements with respect to this matter are moot.
Analysis

The Veteran contends that service connection is warranted for PTSD.  He asserts that his in-service stressor was a military sexual trauma that he suffered while on active duty in the Texas Army National Guard in 1990 or 1991.

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If a PTSD claim is based on military sexual trauma or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2013).

According to the February 2008 VA examination report, the Veteran has a current medical diagnosis of PTSD.  A May 2011 letter from the Veteran's private psychologist Dr. BK and VA treatment records also confirm a diagnosis of PTSD.  The Board notes that the December 2012 VA examination report indicated that while the Veteran's reported stressor was adequate to support a diagnosis of PTSD, the Veteran did not meet the other requirements for such a diagnosis, to include persistent avoidance.  However, the Veteran's treating licensed clinical social worker submitted a full diagnostic report in April 2013, which explained that the Veteran did in fact meet the criteria for a diagnosis of PTSD. Therefore, the Board concludes that the Veteran does in fact have a current diagnosis of PTSD.

With respect to the reported in-service stressor, the RO denied the Veteran's PTSD claim on the grounds that the Veteran provided no credible evidence corroborating his reported in-service stressor.  However, as indicated above, if a claimed stressor is related to the Veteran's in-service personal assault, evidence other than service records may corroborate the Veteran's account of the stressor incident, such as behavior changes.  Indeed, examples of behavior changes that could constitute credible evidence of the stressor include a request for a transfer to another military duty assignment.  38 C.F.R. § 3.304(f)(5) (2013).

In his May 2008 Notice of Disagreement, the Veteran explained that after the assault, he requested the transfer to the Michigan Army National Guard without any job prospects or offers for full time employment, adding that he subsequently enlisted in the Army less than a year later.  The Veteran submitted personnel records indicating he voluntarily transferred from the Texas Army National Guard to the Michigan Army National Guard in April 1993.  Thus, in the absence of evidence to the contrary, the Board finds that the Veteran has submitted sufficient evidence to establish behavioral changes, which are consistent with his reported stressor involving a military sexual trauma.

Regarding the third element, that of a link between the claimed stressor and the Veteran's symptomatology, the Veteran submitted a May 2011 letter from Dr. K, who opined that the Veteran's PTSD was more likely than not caused by the assault the Veteran suffered during service.  The Veteran also submitted an April 2013 letter from CG, a VA Social Worker and the Military Sexual Trauma Coordinator of the PTSD Clinic Team at VAMC Ann Arbor, indicating her belief that the Veteran's PTSD was directly related to his in-service military sexual trauma.  The record contains no negative evidence in this regard.

The Board finds that the evidence of record for and against the claim is at least in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection is granted.  38 U.S.C. § 5107 (West 2002); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).



	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


